Citation Nr: 0426055	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  03-15 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This case was developed on several additional matters that 
were subjects of a June 2003 statement of the case, but the 
veteran's substantive appeal limited the claim to service 
connection for bilateral hearing loss and tinnitus.  Since a 
claim of service connection for tinnitus has not been 
developed for appellate review, the only issue that has been 
perfected for appellate review is service connection for 
bilateral hearing loss.  See 38 C.F.R. § 20.200 (2003) (An 
appeal consists of a timely filed notice of disagreement in 
writing and after a statement of the case has been furnished, 
a timely filed substantive appeal.).  The Board will limit 
its jurisdiction accordingly.  


FINDINGS OF FACT

1. All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  There is no evidence of a hearing loss disability for VA 
purposes during service or of a compensable hearing loss 
disability within one year after discharge from service, and 
the record does not contain competent medical evidence 
relating the veteran's hearing loss disability to active 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated during 
active service, nor may a sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

The United States Court of Appeals for Veterans Claims 
(Court) recently held in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App June 24, 2004), that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court also held that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the veteran was notified of the VA's 
responsibilities versus his responsibilities in the 
development of his service connection claim in a May 2002 
letter.  He was notified of the laws and regulations 
regarding service connection, as well as the substance of 
regulations implementing the VCAA in a June 2003 statement of 
the case (SOC).  

The veteran has been adequately informed as to the type of 
evidence that would help substantiate his claim.  The May 
2002 letter and the June 2003 SOC informed the veteran of the 
type of evidence necessary to substantiate his service 
connection claim, and informed him that VA would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
These documents also advised the veteran of the evidence of 
record and of the reasons and bases for the decision.  The 
May 2002 letter asked the veteran to tell VA about any other 
records that might exist to support his claim, and the Board 
finds that the veteran was otherwise fully notified of the 
need to give VA any evidence pertaining to his claim.

In this case, VCAA notice was provided to the veteran prior 
to the June 2002 RO adjudication on the merits, and thus, the 
timing of the notice does comply with the express 
requirements of Pelegrini.  

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, these due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, notwithstanding Pelegrini, to 
decide the appeal at this point is not prejudicial to the 
veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  With 
regard to the duty to assist in developing evidence to 
support the veteran's claim, the veteran was provided with a 
VA audiological examination and a RO hearing, and VA 
treatment records and service medical records have been 
obtained.  

The veteran has submitted additional argument, but has not 
identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R.  §3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the issue of an increased 
evaluation would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Factual Background

Service medical records indicate that the veteran underwent a 
pre-induction examination in December 1967.  According to the 
report of medical history, the veteran checked "yes" 
indicating that he had or had had ear, nose or throat 
trouble.  The examiner noted that the veteran claimed a 
hearing defect.  No further remarks regarding the veteran's 
ears were noted.  An audiogram was conducted and pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
blank
-10
LEFT
15
15
5
blank
0

According to a January 1969 consultation report, the veteran 
complained of pain in the ear due to the explosion of a 
firecracker.  The examiner noted that an audiogram showed 
decreased hearing in the left ear and "a little" hearing 
loss in the right ear.  In February 1969, the veteran 
complained of pain in the ear due to the sound of guns firing 
a block away.  The examiner believed that the noise exposure 
was not of such a great intensity to cause pain in the deaf 
ear.  The veteran's ears were re-evaluated later that month.  
The provisional diagnosis was probable nerve damage of the 
left ear.  Following examination, impression was an 
"ostensibly dead ear on left" although the examiner 
suspected some functional overlay.  During his October 1969 
separation examination, an audiogram was conducted.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
0
LEFT
15
15
10
0
0

The separation report was negative for any hearing diagnoses, 
treatment, and/or complaints.  

According to a VA Agent Orange Registry Examination report 
dated in April 2002, the veteran was diagnosed with slight 
hearing loss; the left ear hearing loss being greater than 
the right ear hearing loss.  

An October 2002 VA consultation report showed a diagnosis of 
bilateral hearing loss.  Hearing aids were not recommended 
and communication strategies were discussed.

According to his June 2003 appeal to the Board, the veteran 
stated that he first noticed hearing problems after a mortar 
explosion in Vietnam in 1968.  The veteran testified that he 
did not attribute his current hearing loss to the firecracker 
incident that was described in his service medical records.  

During his December 2003 RO hearing, the veteran stated that 
his military occupational specialty was in finance but that 
he was also ordered to go out in the field.  He stated that 
he did not have a hearing problem upon entry into service.  
He further explained that his ears felt numb when a 
firecracker exploded in his hand during service.  Again, he 
did not attribute his current hearing loss to the firecracker 
incident.

In February 2004, the veteran presented himself for a VA 
audiological examination.  The veteran reported difficulty in 
understanding conversational speech.  He reported military 
noise exposure due to a mortar exploding next to him and also 
reported a history of recreational noise exposure from 
occasional hunting.  No occupational noise exposure was 
reported.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
25
25
LEFT
35
25
40
35
40

Speech discrimination testing revealed speech recognition 
ability of 92 percent in the right ear and 96 percent in the 
left ear.  The examiner indicated that a review of the claims 
folder revealed that the veteran reported auditory problems 
at the time of his induction examination, but that 
audiometric testing at induction and separation from service 
revealed normal findings.  The examiner stated that it was 
not likely that the veteran's current hearing loss is related 
to military noise exposure.

Analysis

The veteran contends that he is entitled to service 
connection for bilateral hearing loss, which he attributes to 
a mortar explosion in 1968 while stationed in South Vietnam.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2003).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which 
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. at 157.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).  

In this case, there is evidence of current hearing loss for 
VA purposes because the February 2004 speech discrimination 
score in the right ear was less than 94 percent, and there 
were frequencies at 40 decibels or greater in the left ear.  
See 38 C.F.R. § 3.385.  However, there is no competent 
evidence that hearing loss was incurred in or aggravated by 
service.  Service medical records reveal that the veteran's 
hearing was normal upon entry into service and upon 
discharge, as he did not exhibit pure tone thresholds greater 
than 20 decibels in service, see Hensley, supra.  

The Board acknowledges that the veteran's preinduction report 
dated in December 1967 contained a notation indicating that 
the veteran claimed a hearing defect.  However, as stated 
directly above, the audiogram results upon entry were normal, 
and the veteran himself testified during his December 2003 RO 
hearing that he did not have a hearing problem prior to his 
entry into service.  Moreover, with respect to the medical 
reports of a dead left ear during service, the Board 
emphasizes that the objective evidence shows that the 
veteran's hearing was normal upon discharge.

There is also no evidence showing that the veteran incurred 
hearing loss to a compensable degree within one year post-
service.  A review of the record reveals that the first 
objective evidence of hearing loss is an April 2002 Agent 
Orange Registry examination, dated approximately 32 years 
following the veteran's discharge from service.  Finally, the 
Board notes that the veteran has not provided objective 
evidence showing a nexus between the veteran's current 
hearing loss and his period of active service.  On the other 
hand, the February 2004 examiner, following a review of the 
claims folder, specifically opined that the veteran's current 
hearing loss is not related to his military service or noise 
exposure therein.  

The Board has considered the contentions asserted by the 
veteran and his spouse to the effect that the veteran has had 
hearing loss since service and that his current hearing loss 
is related to noise exposure during service.  Their lay 
assertions of a nexus, however, are of little probative value 
as laypersons are not competent to diagnose hearing loss or 
render a medical etiology opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).



Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.


ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



